Citation Nr: 0115897	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  99-20 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to an increased evaluation for otitis media of 
the left ear with healed perforation, currently evaluated as 
zero percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from June 1969 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Huntington, 
West Virginia,  Department of Veterans Affairs (VA) Regional 
Office (RO). 

The record reflects that by rating decision dated in 
September 1999, service connection for tinnitus was denied.  
The RO also determined that new and material evidence had not 
been submitted that was sufficient to reopen a claim of 
entitlement to service connection for hearing loss that had 
been denied in October 1990 and not appealed.  The appellant 
was apprised of the rating decision by letter dated on 
September 20, 1999.

However, three days previously, on September 17, 1999, the RO 
received the appellant's Substantive Appeal relative to the 
disability rating assigned for otitis media of the left ear.  
In the document, the appellant stated in part that a VA 
physician indicated that "there might be an association 
between the otitis media," but that a directed clinical test 
was not accomplished.  The appellant did not specify the 
nature of the disorder presumably related to the service-
connected otitis media.  However, the appellant has proffered 
that both hearing loss and tinnitus should be subject to a 
grant of service connection.  During an April 2001 Video 
Conference hearing, the appellant argued through his 
representative that service connection should be granted for 
hearing loss and tinnitus.  

It is now well-settled that the filing of a Notice of 
Disagreement commences an appeal and as such is sufficient to 
confer appellate jurisdiction to the Board.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  A valid Notice of 
Disagreement must  (1) express disagreement with a specific 
determination of the agency of original jurisdiction; (2) be 
filed in writing; (3) be filed with the RO; (4) be filed 
within one year after the date of mailing of notice of the 
RO's decision, and; (5) be filed by the claimant or the 
claimant's representative.  See Gallegos v. Gober, 14 Vet. 
App. 50 (2000) (Upholding the foregoing provisions of 38 
C.F.R. § 20.201, but invalidating that provision requiring 
that a Notice of Disagreement be expressive of a desire for 
appellate review).      

The appellant has not filed a valid Notice of Disagreement as 
to the September 1999 rating decision.  Although the above 
cited language in the appellant's Substantive Appeal may be 
construed as an anticipatory challenge to the denial of 
service connection for tinnitus and as to the reopening of 
his claim relative to hearing loss, the law is clear that a 
Notice of Disagreement must be filed after the rating 
decision challenged.  Here, the appellant's Substantive 
Appeal was received three days prior to promulgation of the 
letter advising him that the benefits he sought were denied.  
Additionally, although the Courts have also held that a 
hearing transcript, as a verbal statement reduced to writing, 
may be construed as a Notice of Disagreement, the Video 
Conference was conducted over a year after the rating 
decision in question, and the date of its certification and 
receipt clearly renders it untimely to serve as a Notice of 
Disagreement.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).

Because the appellant is clearly seeking service connection 
for tinnitus, and is also attempting to reopen the claim of 
service connection for hearing loss, these matters are 
referred to the RO for appropriate action.  The Board is 
remanding the appellant's claim of entitlement to an 
increased disability rating for otitis media for 
consideration of whether the appellant's service-connected 
disorder may include hearing loss and tinnitus.  However, 
because it appears that the appellant is ultimately seeking 
service connection for these disorders independent of the 
possibility that they may be linked to the service-connected 
disorder, the RO should apprise the appellant of the law 
pertaining to the claims independent of those considerations 
that are set forth below.       


REMAND

The appellant argues that the service-connected otitis media 
is more severe than is contemplated by the currently assigned 
disability rating.  

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
VCAA, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

Prior to the enactment of the VCAA, it was well-settled law 
that in order to trigger VA's obligation to assist in the 
development of an increased rating claim, a claimant would 
only need submit his competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
631-2 (1992); see also Jones v. Brown, 7 Vet. App. 134 
(1994). 

The VCAA has not altered this well-established law.  Indeed, 
and as noted above, the VCAA specifically provides in part 
that the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  VCAA, Pub. L. No. 
106-475, §  3(a), 114 Stat. 2096, __ (2000) (to be codified 
at 38 U.S.C.A. § 5103A).  

Although the degree of impairment resulting from a disability 
involves a factual determination of the current severity of 
the disability, it has also been held that the statutory duty 
to assist required a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of the disability, and accounts for its history.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996);  Shipwash v. Brown, 8 
Vet. App. 218, 222 (1995); Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994).  Here, although the appellant has been 
afforded two VA examinations in development of his claim, 
neither was conducted upon review of the appellant's VA 
claims folder.     

The appellant's left ear disorder is currently evaluated 
under 38 C.F.R. § 4.87, Diagnostic Code 6211, pertaining to a 
perforation of the tympanic membrane.  Under this provision, 
a zero percent disability evaluation is the maximum 
assignable rating.  

However, the appellant has also been diagnosed to have otitis 
media.  This disorder is evaluated under the provisions of 38 
C.F.R. § 4.87, Diagnostic Codes 6200 and 6201.  As to the 
former, a 10 percent evaluation is assigned for chronic 
suppurative otitis media during suppuration, or with aural 
polyps.  The note underlying the diagnostic code provides 
that hearing impairment and complications "such as" 
tinnitus are to be evaluated separately.  38 C.F.R. § 4.87, 
Diagnostic Code 6200, Note.  (Italics added).  Thus, this 
provision of the VA Schedule for Rating Disabilities provides 
that a veteran may receive a 10 percent rating for otitis 
media during suppuration, or when there are aural polyps, or 
an appropriate schedular rating where there are present such 
complications such as hearing loss and tinnitus - the latter 
two disorders to be evaluated under 38 C.F.R. §§ 4.85 and 
4.87, Diagnostic Code 6260, respectively.

The appellant has not undergone hearing testing.  While a 
June 1999 VA examiner directed that such testing be 
accomplished, the evaluation was canceled.  In the evaluation 
of schedular ratings, VA must strictly apply the factors as 
enumerated in the rating criteria.  See Massey v. Brown, 7 
Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992).  Because the evaluation of service-connected 
otitis media mandates consideration of resulting hearing 
impairment and tinnitus, a VA auditory examination will be 
conducted upon remand.  

Accordingly, this matter is REMANDED for the following:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, non-
VA, or other medical treatment for the 
disorder at issue that is not evidenced 
by the current record.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  In particular, the RO should 
obtain any records of ongoing treatment 
afforded the appellant by the Huntington, 
West Virginia, VA Medical Center (See 
transcript of April 2001 hearing, page 
3).  

2.  The RO should afford the appellant a 
VA ear disease  examination, to be 
conducted by an appropriately qualified 
physician.  The appellant's claims 
folder, and a copy of this remand, will 
be made available to the examiner in 
conjunction with the examination, and the 
examiner must acknowledge their receipt 
and review in any report generated as a 
result of the examination.  Any clinical 
testing, including audiological testing, 
must be conducted.  After review of the 
evidence and obtaining any necessary 
history and report of current symptoms 
from the appellant, the examiner must 
respond to the following inquiries:

a.  What is the severity of the 
appellant's otitis media with regard 
to suppuration or associated 
symptoms?

b.  Is it as least as likely as not 
that the appellant has any hearing 
impairment and/or tinnitus as a 
result of the service-connected 
otitis media, or as a consequence of 
his military service?   If so, what 
is the severity of the resulting 
disorder(s)?


3.  The RO should take such additional 
development  action as it deems proper 
with respect to the claim at issue.  In 
particular, the RO should follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to notice and development of the 
claims.  Following such development, the 
RO should review and readjudicate the 
claim.  If any such action does not 
resolve the claim, or if the RO chooses 
to take no additional development action, 
the RO shall issue the appellant a 
Supplemental Statement of the Case 
pertaining to that issue. The appellant 
should be given notice of, and 
appropriate opportunity to exercise, his 
appeal rights.  Thereafter, the case 
should be returned to the Board, if in 
order.
      
The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b).  The appellant's cooperation in the RO's efforts 
is both critical and appreciated.  However, the appellant is 
further advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOHN L. PRICHARD 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



